Paul L. Gould and Paul L. Gould et al.’s petition for certification for appeal from the Appellate Court, 23 Conn. App. 9, is granted, limited to the following issues:
“1. Did the Appellate Court correctly enter judgment affirming the trial court’s decision that the plaintiff in the matter captioned Takis Argentinis v. Paul L. Gould et al. was entitled to compensatory damages in his suit for breach of construction contract and that the defendants in the matter captioned Paul L. Gould v. P.A. Argentinis et al. were also entitled to judgment in the foreclosure action?
“2. Was the Appellate Court correct in finding justification for its judgment in Edens v. Kole Construction Co., 188 Conn. 489?”